Citation Nr: 1516463	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ganglion cyst right wrist.

2.  Entitlement to an initial compensable rating for costochondritis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of entitlement to an increased rating for ganglion cyst right wrist and costochondritis, and entitlement to service connection for hemorrhoids and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has tinnitus due to his significant noise exposure during service.  He contends that he worked as a mechanic and was exposed to noise from a variety of tools.  Additionally, the Veteran contends that the hearing protection he was supplied with was inadequate.  While deployed in Afghanistan, the Veteran further alleges that he was exposed to noise while working "right by the flight line."  This is consistent with the Veteran's Form DD 214, and as a result, the Board concedes in-service noise exposure.

First, the Board finds that the April 2012 VA audiological examination documents a current diagnosis of tinnitus.  As a result, the question that remains before the Board is whether the Veteran's tinnitus was caused or worsened by his military service.  

A review of the service treatment records show no complaints of tinnitus.  The Veteran denied ringing in the ears at a November 2003 examination and a September 2006 post-deployment examination.

The April 2012 VA examiner found that the Veteran tinnitus was less likely than not related to his military service.  In reaching this conclusion, the examiner relied heavily on the lack of documentation of tinnitus in service treatment records and the lack of any significant shift in hearing thresholds while in service.  It is unclear, however, how much weight the examiner gave to the Veteran's lay statements with respect to the onset of his tinnitus.  

The Veteran has consistently alleged, including at his April 2012 VA audiological examination and his June 2014 videoconference hearing, that his tinnitus began sometime during service.  While the examiner notes that the Veteran was unable to provide a specific time of onset or a specific event that caused his tinnitus, the Board finds this to immaterial with respect to the credibility of the Veteran's contention.  The Veteran's wife has also submitted a sworn statement alleging that the Veteran reported ringing in the ears while in service.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.  Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As the Board has no reason to doubt his exposure to hazardous noise while in service, his exposure is conceded. 

As noted, the April 2012 VA examiner found that the Veteran's tinnitus is less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based largely on the lack of documentation of tinnitus in service and of a significant shift in hearing thresholds.  As previously mentioned, the examiner did not seem to account for the Veteran's lay statements with respect to tinnitus beginning in service.  In light of this, the Board assigns the April 2012 VA examination report limited evidentiary weight.

The Board finds the statements of the Veteran and his wife with respect to the onset of his tinnitus to be both credible and of significant probative value as they are competent lay observations of the onset of the Veteran's tinnitus.

Thus, the Board finds that despite the negative VA examination report, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 


REMAND

As a preliminary matter, the Board notes that Veteran indicated at his June 2014 videoconference hearing that he has recently been seeking treatment at a VA medical center.  As a result, there are likely updated VA treatment records that are not associated with the file.  These should be obtained and associated with the file.

Increased Rating Ganglion Cyst Right Wrist and Costochondritis

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's most recent April 2012 examinations, the Veteran has essentially claimed that his ganglion cyst and costochondritis have worsened in severity.  As a result, new VA examinations are necessary in order to provide an accurate evaluation of the current severity of these disabilities.

Service Connection Hemorrhoids

With respect to the Veteran's service connection claim for hemorrhoids, the Board notes that the Veteran was afforded a VA examination in April 2012, however, an opinion regarding the etiology was apparently not provided.  As a result, the Board finds that a new VA examination and opinion are necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection Bilateral Pes Planus

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) . Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Cases in which the condition is noted on entrance are still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The Veteran has not been afforded a VA examination to determine the etiology of his claimed bilateral pes planus.  As a result, the Board finds that a VA examination and opinion are necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
It appears that the Veteran's bilateral pes planus was noted at his entrance examination.  However an opinion is still required regarding any potential aggravation of the condition.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  In any event, the AOJ should obtain updated treatment records from the Bronx VA Medical Center.

2.  Schedule the Veteran for an examination to determine the current severity of the his ganglion cyst, right wrist and costochondritis.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

Objective findings consistent with the appropriate rating criteria should be recorded by the examiner.

3.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's hemorrhoids.  It is up to the discretion of the examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hemorrhoids are causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should specifically address the Veteran's contentions with respect to the symptoms of his in-service symptoms.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

4.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the bilateral pes planus.  It is up to the discretion of the examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

a) Provide an opinion as to whether the Veteran' bilateral pes planus clearly and unmistakably (obviously or manifestly) existed prior to his active duty service.

Then address either b) and/or c) below, as appropriate:

b) If the Veteran's bilateral pes planus did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the bilateral pes planus originated during, or is etiologically related to, his active duty service.

c) If the Veteran's bilateral pes planus did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

It is requested that the examiner use the standard of clear and unmistakable where appropriate in rendering his/her opinion.
 
A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should address the Veteran's contentions.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


